                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  BENJAMIN E. THURMAN,                             )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )         No. 3:19-CV-00258-JRG-DCP
                                                   )
  KNOX COUNTY,                                     )
                                                   )
                Defendant.                         )

                                   MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. §1983 that is proceeding

 only as to Plaintiff’s claim that officers denied him medical care in violation of his constitutional

 rights pursuant to a custom or policy of Defendant Knox County [Doc. 6 p. 4]. Now before the

 Court is Defendant’s motion to dismiss this action for failure to state a claim upon which relief

 may be granted under § 1983 [Doc. 11]. Plaintiff did not file a response to this motion and his

 time for doing so has passed. E.D. Tenn. LR 7.1(a)(2). As such, Plaintiff waived any opposition

 thereto. Elmore v. Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d mem. 577 F.2d 740 (6th Cir.

 1978); E.D. Tenn. LR 7.2. For the reasons set forth below, this motion [Id.] will be GRANTED

 and this action will be DISMISSED.

        I.      ALLEGATIONS

        The Court previously summarized the allegations in Plaintiff’s amended complaint as

 follows:

                        In his amended complaint, Plaintiff alleges that he was
                repeatedly denied proper medical care [Doc. 5 at 3–4]. Plaintiff
                specifically states that during his confinement, he began to
                experience the symptoms of an infectious growth in his skull and on
                July 10, 2018, he contacted family members to request their aid in
                obtaining medical treatment “because the pain was becoming




Case 3:19-cv-00258-JRG-HBG Document 14 Filed 06/29/20 Page 1 of 4 PageID #: 56
                  unbearable” [Id. at 4]. Plaintiff also asserts that from July 10, 2018,
                  through July 13, 2018, he made verbal and electronic requests for
                  medical care to pod officers, but the officers told Plaintiff that they
                  did not care or “f____ you” [Id.]. On July 13, 2018, however, after
                  numerous family calls and visits to the detention facility, Plaintiff
                  received medical treatment and emergency surgery at a University
                  of Tennessee hospital [Id.].

                          Plaintiff believes that if his family had not persisted in
                  requesting medical help, he may have been denied that help for a
                  longer period of time [Id. at 4–5]. Plaintiff also states that Defendant
                  Jones failed to properly provide medical screening for him, that the
                  delay in providing him medical care created a greater injury to him,
                  and that “an atmosphere of indifference exists at the detention center
                  which led to prolonged suffering and injury” [Id. at 5].

 [Doc. 6 at 2].

        II.       STANDARD OF REVIEW

        To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

 on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). A claim for relief is implausible when “the well-pleaded facts do not

 permit the court to infer more than the mere possibility of misconduct.” Id. at 679. In considering

 a motion to dismiss, a court must take all factual allegations in the complaint as true. See, e.g.,

 Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). However, the Supreme Court has cautioned:

                          Determining whether a complaint states a plausible claim for
                  relief will. . . be a context-specific task that requires the reviewing
                  court to draw on its judicial experience and common sense. But
                  where the well-pleaded facts do not permit the court to infer more
                  than the mere possibility of misconduct, the complaint has alleged-
                  but it has not “show[n]”- “that the pleader is entitled to relief.” Fed.
                  Rule Civ. Proc. 8(a)(2).

 Iqbal, 556 U.S. at 679 (internal citations omitted).

        Additionally, while Plaintiff’s claim survived the Court’s initial review under the Prison

 Litigation Reform Act (“PLRA”), the standard for overcoming a Rule 12(b)(6) motion is a higher

 bar. See, e.g., Leach v. Corr. Corp. of Am., No. 3:16-CV-2876, 2017 WL 35861, at *3 (M.D.

                                                     2

Case 3:19-cv-00258-JRG-HBG Document 14 Filed 06/29/20 Page 2 of 4 PageID #: 57
 Tenn. Jan. 4, 2017) (stating the required PLRA screening is “a lower burden for the plaintiff to

 overcome in order for his claims to proceed” than a motion to dismiss under Rule 12(b)(6)).

        III.    ANALYSIS

        As set forth above, Plaintiff alleges that jail officials failed to respond to his requests for

 medical care and that “an atmosphere of indifference exists at the detention center which led to

 prolonged suffering and injury” [Doc. 5 at 3–5]. However, as Defendant Knox County correctly

 points out, Plaintiff’s allegation that the Knox County Detention Center has “an atmosphere of

 indifference” is conclusory, and Plaintiff has not set forth any facts from which the Court can

 plausibly infer that other inmates in this facility were denied medical care and/or that the Sheriff

 of Defendant Knox County knew or should have known of any such incidents. Thus, the complaint

 fails to state a claim for relief upon which relief may be granted under § 1983 against Defendant

 Knox County. Nouri v. County of Oakland, 615 F. App’x 291, 296 (finding that where a prisoner

 filed a complaint that relied only on the prisoner’s own experiences and did not allege that other

 inmates had experienced similar incidents of which the Sheriff was aware, it failed to state a claim

 upon which relief may be granted under § 1983 against a county for having a custom or policy that

 was the moving force behind a constitutional violation).

        Moreover, as Defendant Knox County also argues, it is apparent from the complaint that

 Plaintiff’s father, rather than Plaintiff himself, prepared and filed the complaint, “with []

 [Plaintiff’s] cooperation and participation” [Id. at 5]. However, to the extent that Plaintiff’s father

 was thereby representing Plaintiff in this action as a non-attorney, this is also grounds for dismissal

 of this action. Rayner v. Rees, No. 3:07-CV-P124-S, 2007 WL 2258835, at *1 (W.D. Ky. July 31,

 2007) (providing that “the right to proceed pro se in federal court does not give non-lawyer parents

 the right to represent their children . . . in § 1983 proceedings before a federal court”) (citing

 Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002) (noting that “[a]lthough 28 U.S.C.
                                                   3

Case 3:19-cv-00258-JRG-HBG Document 14 Filed 06/29/20 Page 3 of 4 PageID #: 58
 § 1654 provides that ‘[i]n all courts of the United States the parties may plead and conduct their

 own cases personally or by counsel,’ that statute does not permit plaintiffs to appear pro se where

 interests other than their own are at stake”)).

        IV.     CONCLUSION

        For the reasons set forth above:

        1. Defendant’s motion to dismiss this action for failure to state a claim upon which relief
           may be granted under 1983 [Doc. 11] will be GRANTED;

        2. This action will be DISMISSED; and

        3. The Court CERTIFIES that any appeal from this decision would not be taken in good
           faith, and that Plaintiff will be DENIED leave to proceed in forma pauperis on any
           subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:


                                                        s/J. RONNIE GREER
                                                   UNITED STATES DISTRICT JUDGE




                                                   4

Case 3:19-cv-00258-JRG-HBG Document 14 Filed 06/29/20 Page 4 of 4 PageID #: 59
